IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





No. PD-1598-06


RICHARD ROBLES VIGIL, Appellant


v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS

HARRIS COUNTY



Per curiam.

O P I N I O N


	Appellant was placed on deferred adjudication probation and guilt was later
adjudicated and Appellant was convicted of indecency with a child.  Appellant attempted to
appeal the adjudication of guilt arguing that the trial court erred in not sua sponte holding a
hearing on his competency.  The Court of Appeals dismissed, finding that there was no
jurisdiction to consider the issue pursuant to Code of Criminal Procedure Article 42.12,
§5(b).  Vigil v. State, No. 14-05-01015-CR (Tex. App.-Houston [14th], July 13, 2006). 
Appellant petitioned this Court for discretionary review.
 When the Court of Appeals issued its opinion in this case, it did so without the benefit
of this Court's recent opinion in Durgan v. State, ___ S.W.3d ___, No. PD-1069-06 (Tex.
Crim. App. November 7, 2007).  Therefore, we vacate the judgment of the Court of Appeals
and remand for that court to consider the effect of Durgan, if any, on its reasoning and
analysis in this case.


En banc
Delivered: February 6, 2008
Do Not Publish